DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (9,205,749).
Sakamoto discloses an electrified vehicle comprising a transmission (2) including a traction motor (3,4) powered by a traction battery and an inverter control system (5), as shown in Figures 1-3 and disclosed on lines 14-16 of column 4.  The inverter is configured to control power supplied from the traction battery to the traction motor (3,4) and connected atop the transmission (2) at a first point at inboard, rear bolt (25d) and a second point at outboard, forward bolt (25c), as .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (9,205,749) in view of Kubo et al. (US 2013/0169003).
Sakamoto does not disclose the brake booster.
Kubo et al. teaches placing a brake booster (15) on the dash panel on the driver side of the vehicle at a location that laterally overlaps an electric component (25), as shown in Figure 4.  The brake booster is longitudinally spaced from the electric component (25), as shown in Figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a brake booster on the dash panel on the driver side of the vehicle of Sakamoto that laterally overlaps but is longitudinally spaced from the inverter control system, as taught by Kubo et al., as an obvious arrangement of parts to locate a brake booster in a position that is close to the brake pedal.  
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claims 11 and 16 is the connecting means for securing the inverter control system to the transmission allowing rotation of the inverter control system relative to the transmission about a pivot point in response to a longitudinal collision force to displace the portion of the inverter control system laterally away from the brake booster, which is not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        August 6, 2021